Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities: 
Claim 9 recites “at least on traffic signal”, which likely should be “at least one traffic signal”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
In Claim 1;
A traffic control module, and a
Portable traffic controller unit.
In Claim 6;
A master controller unit, and a
Slave controller unit. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Therefore, the following interpretations will be made in light of the specification;
A traffic control module is a processor, paragraph 0054.
Portable traffic controller unit is a UAV, paragraph 0004.
Master controller unit and Slave controller unit are UAVs, paragraph 0026.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9-11, 13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gomez (US20180174448A1), and further in view of Gomez [hereinafter Gutierrez] (US20190051169A1).
Regarding claim 1, Gomez teaches;
A traffic management system (taught as a traffic coordination network, element 112) comprising: 
a portable traffic controller unit (taught as an UAV, paragraph 0033) comprising a traffic control module with at least 5one processor (taught as a processor, paragraph 0053), integrated traffic signal plans (taught as generated traffic coordination solutions, paragraph 0030) and at least one traffic signal (taught as an UAV with a traffic signal, paragraph 0033), and 
an unmanned aerial vehicle (UAV) (taught as the UAV, paragraph 0033) comprising a global positioning system (GPS) unit (taught as a GPS, paragraph 0035), wherein the UAV is configured to transport the portable traffic controller unit to a location (taught as the UAV moving to an assigned intersection, paragraph 0035) comprising a stationary traffic signal controlled by a roadside traffic controller (taught as a traffic pole, see Fig 10 element 1014), 10and 
wherein the portable traffic controller unit is configured to assume traffic control at the location (taught as the UAV directing traffic, paragraph 0038).  
However, Gomez does not explicitly teach; wherein the portable traffic controller unit is configured to communicate with the roadside traffic controller to temporarily halt operation of the stationary traffic signal.
Gutierrez teaches; wherein the portable traffic controller unit is configured to communicate with the roadside traffic controller to temporarily halt operation of the stationary traffic signal (taught as a drone overriding a traffic signal, paragraph 0032).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to override a traffic signal as taught by Gomez in the system taught by Gomez in order to improve traffic coordination. As taught by Gomez, overriding existing traffic lights can help deter mixed signals from being conveyed (paragraph 0032).

Regarding claim 2, Gomez as modified by Gutierrez teaches;
15The traffic management system of claim 1 (see claim 1 rejection). Gomez further teaches; wherein the portable traffic controller unit and the roadside traffic controller each comprise a network interface for wireless communication (taught as a traffic coordination network, paragraph 0033, using wireless connections, paragraph 0039).  

Regarding claim 3, Gomez as modified by Gutierrez teaches;
The traffic management system of claim 1 (see claim 1 rejection). Gomez further teaches; further comprising: 20a landing pad located at or in proximity to the stationary traffic signal comprising output power support from the stationary traffic signal (taught as the UAV coupling to infrastructure at the assigned intersection, paragraph 0036, which includes utility poles with inductive coupling to charge the UAV, paragraph 0062), wherein the portable traffic controller unit is configured to land and dock on the landing pad and receive output power from the stationary traffic signal (taught as the UAV coupling to a utility pole with inductive coupling to charge the UAV, paragraph 0062).  

Regarding claim 9, Gomez teaches;
A portable traffic controller unit (taught as an UAV with a traffic signal, paragraph 0033) comprising: 
at least on traffic signal (taught as an UAV with a traffic signal, paragraph 0033), 
a traffic control module comprising at least one processor (taught as a processor controlling the UAV, paragraph 0053) configured to control operation of the at least one traffic signal based on traffic signal plans stored in a memory (taught as generated traffic coordination solutions, paragraph 0030, with programs being stored in a memory, paragraph 0053), 
5a network interface for communicating with a roadside traffic controller (taught as a traffic coordination network, paragraph 0033, using wireless connections, paragraph 0039), and 
wherein the portable traffic controller unit is configured to assume the traffic control (taught as the UAV directing traffic, paragraph 0038).  However, Gomez does not explicitly teach; wherein the portable traffic controller unit is configured to communicate with the roadside traffic controller, via the network interface, to temporarily halt traffic control.
Gutierrez teaches; wherein the portable traffic controller unit is configured to communicate with the roadside traffic controller to temporarily halt operation of the stationary traffic signal (taught as a drone overriding a traffic signal, paragraph 0032).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to override a traffic signal as taught by Gomez in the system taught by Gomez in order to improve traffic coordination. As taught by Gomez, overriding existing traffic lights can help deter mixed signals from being conveyed (paragraph 0032).

Regarding claim 10, Gomez as modified by Gutierrez teaches;
The portable traffic controller unit of claim 9 (see claim 9 rejection). Gomez further teaches; further comprising: an energy storage unit for powering the traffic control module and further circuits of the portable traffic controller unit (taught as an energy resource storage, paragraph 0056).  

15 Regarding claim 11, Gomez as modified by Gutierrez teaches;
The portable traffic controller unit of claim 10 (see claim 10 rejection). Gomez further teaches; wherein the energy storage unit is configured to receive and store direct current (DC) input power (taught as a battery, paragraph 0056, which indicates direct current) and/or alternating current (AC) input power.  

15 Regarding claim 13, Gomez as modified by Gutierrez teaches;
The portable traffic controller unit of claim 9 (see claim 9 rejection). Gomez further teaches; wherein the network interface 25is configured as wireless network interface for wireless communication with the roadside traffic controller (taught as a traffic coordination network, paragraph 0033, using wireless connections, paragraph 0039) and/or a further portable traffic controller unit.  

Regarding claims 15-18, it has been determined that no further limitations exist apart from those previously addressed in claims 1-3. Therefore, claims 15-18 are rejected under the same rationale as claims 1-3, where claim 1 corresponds to claim 15-16, claim 2 corresponds to claim 17, claim 3 corresponds to claim 18.

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gomez (US20180174448A1) as modified by Gutierrez (US20190051169A1), and further in view of Rao (US10181152B1).
25 Regarding claim 4, Gomez as modified by Gutierrez teaches;
The traffic management system of claim 1 (see claim 1 rejection). However, Gomez does not explicitly teach; further comprising: a solar power generator located at or in proximity to the stationary traffic signal, wherein the solar power generator provides output power to the portable traffic controller unit for operating the traffic control module and other electric circuits.  
Rao teaches; further comprising: a solar power generator located at or in proximity to the stationary traffic signal, wherein the solar power generator provides output power to the portable traffic controller unit for operating the traffic control module and other electric circuits (taught as a drone landing on a designated area with a port to connect to solar power, column 9 lines 24-38).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a solar powered landing site as taught by Rao in the system taught by Gomez in order to improve charging capabilities. As suggested by Rao, such a system can provide power to a drone on the go (column 9 lines 30-31), and use renewable energy to power the system.

Regarding claim 19, it has been determined that no further limitations exist apart from those previously addressed in claim 4. Therefore, claim 19 is rejected under the same rationale as claim 4.

Claims 5-8, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gomez (US20180174448A1) as modified by Gutierrez (US20190051169A1), and further in view of Liu (US20180074520A1).
Regarding claim 5, Gomez as modified by Gutierrez teaches;
The traffic management system of claim 1 (see claim 1 rejection). However, Gomez does not explicitly teach; further comprising: a solar power generating UAV providing output power to the portable traffic controller unit.  
Liu teaches; further comprising: a solar power generating UAV providing output power to the portable traffic controller unit (taught as drones powered by solar panels, paragraph 0034).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a solar powered drone as taught by Liu in the system taught by Gomez in order to improve charging capabilities. Using renewable energy to power the system allows for more portable charging to supplement battery storage and thus last longer.

5 Regarding claim 6, Gomez as modified by Gutierrez teaches;
The traffic management system of claim 1 (see claim 1 rejection). Gomez further teaches; comprising: 
a plurality of portable traffic controller units (shown as multiple UAVs, such as in fig 1). However, Gomez does not explicitly teach; 
wherein a first portable traffic controller unit is configured as master controller unit and a second portable traffic controller unit is configured as slave controller unit, and 
wherein the master controller unit is configured to instruct the slave controller unit 10during the traffic control at the location.  
Liu teaches; wherein a first portable traffic controller unit is configured as master controller unit (taught as a leader UAV, paragraph 0049) and a second portable traffic controller unit is configured as slave controller unit (taught as a follower UAV, paragraph 0049), and 
wherein the master controller unit is configured to instruct the slave controller unit 10during the traffic control at the location (taught as the leader UAV providing directives to the follower UAVs, paragraph 0049).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a leader/follower drone setups as taught by Liu in the system taught by Gomez in order to improve coordination between drones and drone groups. As exemplified by Liu, such a system allows for general coordination [such as movement] provided by a leader drone, while still allowing for more status communication between each drone (paragraph 0049).

Regarding claim 7, Gomez as modified by Gutierrez and Liu teaches;
The traffic management system of claim 6 (see claim 6 rejection). Gomez further teaches; wherein each portable traffic controller unit comprises a network interface for communicating wirelessly with each other, and wherein the master controller unit is configured to communicate wirelessly with 15the roadside traffic controller (taught as a traffic coordination network with UAVs, paragraph 0033, using wireless connections, paragraph 0039).  

Regarding claim 8, Gomez as modified by Gutierrez and Liu teaches;
The traffic management system of claim 6 (see claim 6 rejection). Gomez further teaches; configured to provide traffic control for vehicles (taught as customary traffic signal patterns with red, amber and green lights, paragraph 0064) and configured to provide traffic control for pedestrians (taught as walk and don’t walk symbols, paragraph 0064). However, Gomez does not explicitly teach; differentiating roles between a master controller unit and a slave controller unit. 
Liu teaches; a master controller unit (taught as a leader UAV, paragraph 0049) and a slave controller unit (taught as a follower UAV, paragraph 0049).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a leader/follower drone setups as taught by Liu in the system taught by Gomez in order to improve coordination between drones and drone groups. As exemplified by Liu, such a system allows for general coordination [such as movement] provided by a leader drone, while still allowing for more status communication between each drone (paragraph 0049). Differentiating the tasks done by different drones would additionally improve the efficiency of executing a task and provide clarity to the pedestrians and vehicles at the intersection (for example, a left turn only light could conflict with a walk signal in the same direction, and would need a different signal to the pedestrians than to the vehicles).

Regarding claim 14, Gomez as modified by Gutierrez teaches;
The portable traffic controller unit of claim 9 (see claim 9 rejection). However, Gomez does not explicitly teach; wherein the portable traffic controller unit is configured as master controller unit, the master controller unit being configured to communicate with one or more further portable traffic controller units configured as slave controller units, wherein the master controller unit is configured to 5instruct the slave controller units during traffic control at the location.
Liu teaches; wherein the portable traffic controller unit is configured as master controller unit, the master controller unit being configured to communicate (taught as a leader UAV, paragraph 0049) with one or more further portable traffic controller units configured as slave controller units (taught as communicating with follower UAVs, such as status information and communicating movement commands, paragraph 0049) and a second portable traffic controller unit is configured as slave controller unit (taught as a follower UAV, paragraph 0049).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a leader/follower drone setups as taught by Liu in the system taught by Gomez in order to improve coordination between drones and drone groups. As exemplified by Liu, such a system allows for general coordination [such as movement] provided by a leader drone, while still allowing for more status communication between each drone (paragraph 0049).

Regarding claims 20, it has been determined that no further limitations exist apart from those previously addressed in claims 5. Therefore, claim 20 is rejected under the same rationale as claim 5.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gomez (US20180174448A1) as modified by Gutierrez (US20190051169A1), and further in view of Chan (US20020154031A1).
Regarding claim 12, Gomez as modified by Gutierrez teaches;
The portable traffic controller unit of claim 9 (see claim 9 rejection). Gomez further teaches; wherein the at least one traffic 20signal comprises a light emitting diode (LED) traffic light (taught as an LED, paragraph 0143), and wherein the portable traffic controller unit further comprises a LED output driver for driving the LED traffic light (taught as an output device connecting to a communication interface, paragraph 0143). However, Gomez does not explicitly teach; a LED output monitoring module for monitoring [interpreted to indicate detecting errors/faults, conflicts or issues, as detailed in paragraph 0031 of the specification] the LED traffic light.  
Chan teaches; a LED output monitoring module (taught as an indicator controller, element 18) for monitoring the LED traffic light (taught as using an indicator controller for fault detection in traffic light systems, paragraph 0039).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an indicator controller as taught by Chan in the system taught by Gomez in order to detect faults and errors with traffic lights. As taught by Chan, such a system can clearly identify faulty optical assemblies (paragraph 0038), and further addresses problems of reliability in other detection methods (paragraph 0006).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20190019408A1 for further mobile traffic management systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662